internal_revenue_service donartment othe traasuty sin washington lc no third party contacts contact person d go 19990805e teleprone number in reference to op e eo t date nov legend x y a be c d dear sir or madam this refers to your rulings request concerning sec_507 b of the internal_revenue_code the code x is exempt under sec_501 of the code and a private_foundation within the meaning of sec_509 created by a and his two sons directors since creation b and who all served as its xx was in a died and d the wife of to fill the vacancy left by a’s death also died and the remaining directors amended the bylaws to specify that x would only have two directors were c and d who also were its president and secretary treasurer respectively x’s two directors was elected a director b shortly thereafter b c and d live in different states and the distance made it difficult for them to coordinate their efforts in managing x a result each of which were run by the family of as they reorganized x by splitting it into two foundations b and cc or page y was created under the reorganization with purposes substantially_similar to those of x incorporation and bylaws are also essentially the same as or identical to those of y for c under sec_509 and was granted recognition of exemption under section of the code and classification as y's sole director is c x’s articles of a private_foundation y has applied under the reorganization x will transfer fifty percent of its assets to will thereafter serve as x's sole director however he and d will amend x's bylaws to authorize x to be run by only one director c will resign as director of x and d before resigns x has not made any grants with respect to which it must exercise expenditure_responsibility within the meaning of sec_4945 of the code sec_507 of the code provides that except as provided in sec_507 the status of an organization as private_foundation shall be terminated if the organization notifies the secretary in the manner prescribed in the income_tax regulations of its intent to accomplish such termination and the organization either pays the tax imposed by sec_507 any portion not abated under sec_507 or the tax is abated under sec_507 or a sec_507 of the code provides that in the case of transfer of assets of any private_foundation to another private_foundation pursuant to any liquidation merger redemption recapitalization or other adjustment organization or reorganization the transferee foundation shall not be treated as a newly created organization a sec_507 of the code imposes a tax on each organization which terminates its private_foundation_status under sec_507 sec_1_507-1 of the income_tax regulations the regulations provides that if all or part of foundations pursuant to of the code its private_foundation_status under sec_507 a transfer described in sec_507 b such transferor foundation will not have terminated its assets to one or more other private a private_foundation transfers sec_1_507-3 of the regulations provides that in a significant disposition of assets to one or more the case of private_foundations within the meaning of paragraph c section the transferee organization shall not be treated as of this a i page newly created organization this paragraph applies shall be treated as possessing those attributes and characteristics of the transferor organization of this which are described in subparagraphs paragraph a transferee organization to which and sec_1_507-3 i of the regulations provides that a transferee organization to which this paragraph applies shall succeed to the aggregate tax_benefit of the transferor such amount organization in an amount determined as follows shall be an amount equal to the amount of such aggregate tax_benefit multiplied by a fraction the numerator of which is the fair_market_value of the assets to such transferee and the denominator of which is the fair_market_value of the assets of immediately before the transfer determined as fair_market_value shall be less encumbrances transferred the transferor less encumbrances the time of transfer of sec_1_507-3 ii of the regulations provides that of this subparagraph a transferee notwithstanding i organization which is not effectively controlled within the meaning of sec_1_482-1 directly or indirectly by the game person or persons who effectively control the transferor an aggregate tax_benefit in organization shall not succeed to excess of time of transfer the fair_market_value of the assets transferred at the sec_1_507-3 of the regulations provides that ifia private_foundation incurs liability for one or more of the taxes imposed under chapter prior to described in sec_507 foundations in any case where transferee_liability applies each transferee foundation shall be treated as receiving the transferred assets subject_to such liability to the extent that the transferor foundation does not satisfy such liability a result of making a transfer of assets or any penalty resulting therefrom to one or more private or as sec_1_507-3 ii of the regulations provides that the provisions enumerated in subparagraphs a through g subdivision apply to and in the same manner as they would have applied to the transferor foundation had the transfer described in sec_507 a transferee foundation to the same extent not been effected of this sec_1_507-3 of the regulations provides lf that a transfer of assets is described in sec_507 b is made by a private_foundation to another private_foundation pursuant to any liquidation merger redemption recapitalization or other adjustment organization or in part it a - page the terms other adjustment organization or reorganization reorganization include any partial_liquidation or any other significant disposition of assets to one or more private_foundations other than transfers for full and adequate_consideration or distributions out of current income sec_1_507-3 of the regulations provides in part that the term significant disposition of assets to one or more private_foundations includes any disposition for the taxable_year of or more of the fair_market_value of the net assets of the foundation at the beginning of the taxable_year sec_1_507-3 of the regulations provides that unless a a transfer of assets described in sec_507 b private_foundation voluntarily gives notice pursuant to section a will not constitute a termination of the transferor’s private_foundation_status under sec_507 nevertheless satisfy the requirements of any pertinent provisions of chapter such transfer must sec_1_507-4 of the regulations provides that private_foundations which make transfers described in sec_507 b are not subject_to the tax imposed under sec_507 respect to such transfers unless the provisions of sec_507 a become applicable with sec_4940 of the code imposes on a private_foundation with respect to the carrying on of its net_investment_income for the taxable_year of its activities a cax equal to sec_4941 a tax on each act of self-dealing between a disqualified_person and a private_foundation the code provides for the imposition of of sec_53 4946-l a of the foundation and similar excise_tax regulations also purposes of sec_4941 only shall not include any organization which is described in sec_501 a ether than an organization described in section for the term disqualified_person the regulaticns provides that sec_4942 in part tax on the undistributed_income of the cede provides of for the a private imposition of foundation a sec_4942 of the code provides in part that the term ‘undistributed income means with respect to any private the amount by which the foundation for any taxable_year distributable_amount for such taxable_year exceeds the qualifying ry f page distributions made before such time out of such distributable_amount sec_1_507-3 of the regulations provides that of this paragraph a except as provided in subparagraph private_foundation is required to meet the distribution_requirements of sec_4942 for any taxable_year in which it makes a sec_507 transfer of all or part of its net assets to another private_foundation such transfer shall itself be counted toward satisfaction of such requirements to the extent the amount transferred meets the requirements of sec_4942 sec_4944 of the code provides generally for the imposition of manager if investments are made in such a manner as the carrying out of the foundation’s exempt purposes a tax on a private_foundation and a foundation to jeopardize sec_4945 of the code imposes a tax on each taxable_expenditure as defined in sec_4945 of the private_foundation sec_4945 d of the code provides that the term taxable_expenditure means an amount_paid or incurred by a private_foundation as a grant to an organization unless the private_foundation exercises expenditure_responsibility with respect to such grants in accordance with sec_4945 of the code sec_53_4945-6 of the regulations provides that if a private_foundation makes a transfer of assets pursuant to any liquidation merger redemption recapitalization or other adjustment organization or reorganization to any person the transferred assets will not be considered used exclusively for purposes described in sec_170 b unless the assets are transferred to sec_501 c a a fund or organization described in section other than an organization described in section sec_53_4945-5 of the regulations provides that for rules relating to the extent to which the expenditure_responsibility_rules contained in sec_4945 this section apply to transfers of assets described in sec_507 b a see sec_1_507-3 a i1 and and h and sec_1_507-3 of the regulations provides that except as provided in subparagraph the transferor has disposed of all of its assets during any period in which the transferor has no assets sec_4945 d of this paragraph where page h shall not apply to the transferee or the transferor with and respect to any expenditure_responsibility grants made by the transferor sec_1_507-3 i of the regulations provides that if its net assets to one or sec_4940 et seq a private_foundation transfers all of more private_foundations which are effectively controlled directly or indirectly by the same person or persons which effectively controlled the transferor private_foundation for purposes of chapter subchapter_f of chapter such a transferee private_foundation shall be treated as were the transferor appropriate such a transferee private_foundation shall be treated as less encumbrances transferred fair_market_value of the assets to such transferee bears to the fair_market_value of the assets less encumbrances of the transferor immediately before the transfer it were the transferor in the proportion which the of the code sec_507 through however where proportionality is and part ii of if if it the proposed transaction involves a significant disposition of and the regulations promulgated thereunder y accordingly the proposed transfer is described in y will be deemed to possess certain attributes and the code and not subject_to tax under consistent with the provisions of section of assets within the meaning of sec_1_507-3 of the regulations sec_507 sec_507 c b transferee will not be treated as also the transferor including being entitled to characteristics of a pro-rata portion of x's aggregate tax_benefit not exceeding the fair_market_value of proposed transfer for exemption under sec_501 of x's assets to charitable purpose and will be not be treated as self-dealing a jeopardizing investment or taxable_expenditure within the meaning of sec_4941 the time of the in addition and as long as will qualify it will constitute a distribution for a a newly created organization the transferred assets pincite and the transfer of the code an act of the x based on the foregoing we rule as requested as follows y will not be treated a sec_1 organization for the purposes of chapter code a newly created of the the transfer of fifty percent of x’s asset sec_2 to y will not terminate x's private_foundation_status within the meaning of sec_507 therefore the transfer will not cause any sec_507 of the code be imposed tax to page for the purposes of chapter and sec_507 through of the code y will be treated as x in proportion that the fair_market_value of the assets less encumbrances if any transferred to bears to the fair_market_value of x’s assets less encumbrances if any immediately before the transfer it if it was the transfer of fifty percent of x’s asset sec_4 to y will not constitute a taxable_expenditure within of the code however the meaning of sec_4945 x will need to exercise expenditure_responsibility with respect to the transfer i will be responsible for reporting the distribution_requirements imposed on x by sec_4942 of the code will apply to transfer and y its equal share of undistributed_income and reduce the amount of distributions it its make pursuant to sec_4942 of the code equal share of x's excess qualifying_distribution carryover if any determined as taxable_year immediately preceding the taxable_year of transfer is required to of the end of in the year of ii may the by the provisions of sec_4940 of in the year of transfer as apply to therefore y will report its equal share of x‘s net_investment_income and pay any excise_tax imposed by reason of sec_4940 the code will if it was x the transfer of fifty percent to the meaning of sec_4941 cf be of sec_4941 y will not constitute an act of self-dealing within and x will not a disqualified_person with respect to for purposes the code of x's assets y will not be treated as the transfer of fifty percent to jeopardizes x's charitable purposes under sec_4944 of the code an investment that of x’s assets a - g the provisions of sec_1_507-3 the regulations will apply to with respect to the of assets that x transfers to it we are informing your key district of this ruling a copy of in your permanent records it keep please page we express or imply no opinion as the transactions under any other provisions of consequences of the code requested it may not be used or cited by others as precedent sec_6110 this ruling is directed to the organization that of the code provides that it to the federal tax sincerely lecintarf- monrt a yenneth j earnest acting chief exempt_organizations technical branch
